UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED MARCH 31, 2013 Commission File No. 000-52771 PURAMED BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Minnesota 20-5510104 (State or other jurisdiction ofIncorporation or organization) (IRS Employer ID Number) 1326 Schofield Avenue Schofield, WI (Address of principal executive offices) (Zip Code) (715) 359-6373 (Registrant’s telephone number) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by checkmark whether registrant is a shell company. o There were 37,987,165 shares of Common Stock outstanding as of May 14, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. UNAUDITED CONDENSED FINANCIAL STATEMENTS 3 Unaudited Condensed Balance Sheets 3 Unaudited Condensed Statements of Operations 4 Unaudited Condensed Statements of Cash Flows 5 Notes to Condensed Unaudited Financial Statements 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 Item 4. CONTROLS AND PROCEDURES 22 PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS AND RISK FACTORS 23 Item 1a. RISK FACTORS 23 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 Item 3. DEFAULTS UPON SENIOR SECURITIES 23 Item 4. MINE SAFETY DISCLOSURES 23 Item 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 24 2 PART I – FINANCIAL INFORMATION ITEM 1. UNAUDITED CONDENSED FINANCIAL STATEMENTS PURAMED BIOSCIENCE, INC. Unaudited Condensed Balance Sheets March 31, June 30, ASSETS Current Assets Cash $ $ Accounts Receivable Inventory Prepaid Expenses Total Current Assets Property and Equipment Computer Software Computer Hardware Equipment Accumulated Depreciation ) ) Net Property and Equipment Other Assets PuraMed Bioscience Products, net of accumulated amortization of $286,417 and $250,413, respectively Trademarks, net of amortization of $2,350 and $1,139, respectively Patent, net of amortization of $1,464 and $0, respectively Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Accrued Wages - Officers Accrued Expenses Short-term Convertible Note, net of discount Convertible Bond Payable, net of discount - Short-term Debt - Derivative Liability - Warrants Derivative Liability - Convertible Debt Total Current Liabilities Total Liabilities Commitments and Contingencies Stockholders' Deficit Common Stock, $.001 par value, 50,000,000 shares authorized, 35,397,877 shares and 24,033,320 shares issued and outstanding, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited condensed financial statements. 3 PURAMED BIOSCIENCE, INC. Unaudited Condensed Statements of Operations Three Months Ended Nine Months Ended March 31, 2013 March 31, 2012 (restated) March 31, 2013 March 31, 2012 (restated) Net Revenues $ - $ $ $ Cost of Sales Gross Profit/(Loss) ) ) Operating Expenses Selling, General and Administrative Expenses Amortization and Depreciation Expense Professional Fees Marketing and Advertising Expense Research and Development Salaries Officers' Salaries Total Operating Expenses Income/(Loss) from Operations ) Other Income/(Expense) Interest Expense ) Loss on Disposal of Assets - - - ) Gain/(Loss) on Derivative Liability ) Other Income/(Expense) Net Income/(Loss) $ ) $ ) $ ) $ ) Income/(Loss) per Common Share - Basicand Diluted $ ) $ ) $ ) $ ) Weighted Average Common SharesOutstanding - Basic and Diluted See accompanying notes to unaudited condensed financial statements. 4 PURAMED BIOSCIENCE, INC. Unaudited Condensed Statements of Cash Flows Nine Months Ended March 31, March 31, 2012 (Restated) Cash flows from operating activities Net loss $ ) $ ) Changes in non cash working capital items: Stock issued for services Depreciation Amortization Warrants on convertible bonds - Accretion on discount on convertible bond Accretion on discount on convertible notes Day-one loss on derivative liability - Gain on derivative liability ) ) Loss on disposal of assets - Changes in Operating assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses ) ) Accounts payable Accrued wages - officers ) Accrued expenses Net cash used for operating activities ) ) Cash flows from investing activities Patent acquisition costs ) ) Property and equipment acquisition costs - ) Trademark acquisition costs - ) Net cash used for investing activities ) ) Cash flows from financing activities Proceeds from notes Repayments of notes ) - Proceeds from sale of stock and warrants, net of issuance costs Net cash provided by financing activities Net increase in cash ) Cash at beginning of the period Cash at end of the period $ $ Supplemental disclosures of noncash investing and financing activities and other cash flow information: Short-term debt and accrued interest converted to common stock $ $ Retirement of derivative liability - convertible debt - Issuance of derivative liability - convertible debt - Issuance of common stock for debt discount - Interest paid with cash See accompanying notes to unaudited condensed financial statements. 5 PURAMED BIOSCIENCE, INC. Notes to Condensed Unaudited Financial Statements A. Basis of Presentation The condensed balance sheets as of March 31, 2013 and June 30, 2012, the condensed statements of operations for the three and nine month periods ended March 31, 2013 and 2012 and the condensed statements of cash flows for the nine month periods ended March 31, 2013 and 2012 have been prepared by PuraMed BioScience, Inc. (the "Company") without audit. In the opinion of management, all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position as of March 31, 2013 and the results of operations and cash flows for the nine month periods ended March 31, 2013 and 2012 presented herein have been made. The Company has restated the March 31, 2012 financial statements in order to bifurcate the convertible debt agreements issued to Asher Enterprises, Inc. The adjustments are detailed in our Annual Report on Form 10-K for the year ended June 30, 2012, filed with the SEC on October 12, 2012. Certain information and footnote disclosures normally included in financial statements prepared in accordance with the United States generally accepted accounting principles have been condensed or omitted. These financial statements should be read in conjunction with the Company's financial statements and notes thereto for the fiscal year ended June 30, 2012 included in the Annual Report on Form 10-K of the Company filed with the SEC on October 12, 2012. B. Going Concern As of March 31, 2013, the Company had negative working capital and minimal funds needed to accomplish its planned business strategy or support its projected expenses. The Company plans to obtain the needed working capital primarily through sales of its common stock, but there is no assurance it will be able to accomplish this plan. If the Company cannot obtain substantial working capital through common stock sales or other sources (if any), it will be forced to curtail its planned business operations. If the Company is unable to obtain additional financing, its ability to continue as a going concern is doubtful. C. Accounting Policies Loss per common share – Basic loss per common share is computed by dividing net loss by the weighted average number of common shares outstanding. Diluted loss per common share assumes the exercise of stock options and warrants using the treasury stock method, if dilutive. Potentially dilutive shares were not included in the calculation of diluted shares, as their effect would have been antidilutive. Product Amortization – PuraMed® BioScience products consist primarily of the cost of trade secrets, formulas, scientific and manufacturing know-how, trade names, marketing material and other intellectual property and are amortized on a straight-line basis over an estimated useful life of seven years. Trademark Amortization – PuraMed® BioScience trademarks consist of the legal costs associated with registering our LipiGesic® and PuraMed® BioScience trademarks. As these trademarks have been approved, they are being amortized on a straight-line basis over an estimated useful life of ten years. Fair Value Measurements Fair value is based on the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company uses a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three broad levels, which are described below: 6 PURAMED BIOSCIENCE, INC. Notes to Condensed Unaudited Financial Statements C. Accounting Policies (continued) Level 1 Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. Level 2 Other inputs that are observable directly or indirectly, such as quoted prices for similar assets and liabilities or market corroborated inputs. Level 3 Unobservable inputs that are used when little or no market data is available, which require the Company to develop its own assumptions about how market participants would value the assets or liabilities. Determining which category an asset or liability falls within the hierarchy requires significant judgment. The Company evaluates its hierarchy disclosure each quarter. Assets and liabilities measured at fair value on a recurring basis as of March 31, 2013 and June 30, 2012 are summarized as follows: Fair Value as of March 31, 2013 Level 1 Level 2 Level 3 Total Liabilities Derivative Liability - Warrants $
